Case 9:20-cv-81174-RKA Document 1 Entered on FLSD Docket 07/17/2020 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  WEST PALM BEACH DIVISION

                                                               CASE NO.
 LISA OLLIS,

        Plaintiff,

 vs.

 WAL-MART STORES EAST, LP,

       Defendant.
 _________________________________/

       DEFENDANT WAL-MART STORES EAST, LP’ S NOTICE OF REMOVAL

        Defendant, WAL-MART STORES EAST, LP (“Wal-Mart”), pursuant to 28 U.S.C. §§

 1332, 1441 and 1446(b)(1), and Rule 81 of the Federal Rules of Civil Procedure, hereby removes

 to this Court the action filed in the Fifteenth Judicial Circuit Court in and for Palm Beach

 County, Florida, Case No. 50-2020-CA-006362-XXXX-MB, with full reservation of rights,

 exceptions and defenses, and in support thereof states:

                                          FACTUAL BACKGROUND

        1.      On or about June 12, 2020, Plaintiff Lisa Ollis (“Plaintiff”) commenced this

 action by filing a lawsuit against Wal-Mart in the Fifteen Judicial Circuit Court in and for Palm

 Beach County, Florida. See Pl.’s Compl. attached as Ex. “A.”

        2.      Plaintiff served her Complaint on Wal-Mart’s registered agent on June 17, 2020.

 See CT Corporation Service of Process Transmittal Form attached as Ex. “B.”

        3.      The Complaint raises a negligence claim against Wal-Mart due to injuries

 Plaintiff allegedly sustained, on May 19, 2019, while at the Wal-Mart store located at 4375

 Belvedere Road, West Palm Beach, Palm Beach County, Florida. See Ex. “A.” Specifically,



                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81174-RKA Document 1 Entered on FLSD Docket 07/17/2020 Page 2 of 9




 Plaintiff contends she “slipped and fell on [a] foreign substance on the floor of an aisle” and that

 she sustained injuries as a result. Id. ¶ 6.

         4.       Plaintiff further asserts that Wal-Mart breached the duty of care owed to her by,

 among other things, negligently maintaining the subject store and failing to adequately warn her

 of the alleged condition on which she purportedly slipped. See id. at ¶ 8.

         5.       On or about May 13, 2020, prior to filing the instant lawsuit, Plaintiff submitted a

 pre-suit demand letter to Wal-Mart’s claims administrator, Claims Management, Inc., in which

 she demanded from Wal-Mart $225,000.00 as full and final settlement of this matter (“Demand

 Letter”). See Demand Letter 1 attached as Ex. “C.” The Demand Letter also states she incurred

 $118,772.94 in medical expenses due to the alleged incident. Id.”

         6.       The Complaint alleges Plaintiff resides in Palm Beach County, Florida. Ex. A.,¶

 2.

         7.       Given the foregoing, this matter is removable based on diversity of citizenship of

 the parties and because the amount in controversy is in excess of $75,000.00, exclusive of

 interest, attorney’s fees, and costs.

         8.       Wal-Mart attaches hereto and makes a part of this Notice a copy of the process,

 pleadings, and other papers filed in the Fifteenth Judicial Circuit in and for Palm Beach County,

 Florida, together with a docket sheet from the Clerk of the Court. See attached as Composite Ex.

 “D.”

         9.       Wal-Mart reserves the right to raise all defenses and objections in this action after

 the action is removed to this Court.



 1
   Wal-Mart has not filed the medical records Plaintiff submitted with her Demand Letter in order to protect the
 Plaintiff’s personal information and pursuant to the Court’s administrative procedures. Should the Court wish to
 review these documents, Wal-Mart will provide same to the Court for an in camera inspection.
                                                        2

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81174-RKA Document 1 Entered on FLSD Docket 07/17/2020 Page 3 of 9




                                     REMOVAL IS TIMELY

        In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart files this Notice of Removal within

 thirty (30) days of its receipt of Plaintiff’s initial Complaint. Plaintiff’s Complaint is the initial

 pleading setting forth the claim for relief upon which Plaintiff’s action is based. The thirty (30)

 day period commenced on June 17, 2020, when Plaintiff effectuated service of the Complaint on

 Wal-Mart. Prior to serving her Complaint, Plaintiff sent Wal-Mart the Demand Letter outlining

 Plaintiff’s claimed damages, inclusive of actual medical expenses, in connection with her May

 19, 2019 alleged incident. Venue is proper in the United States District Court for the Southern

 District of Florida, West Palm Beach Division, because the Fifteenth Judicial Circuit where

 Plaintiff filed her state court action is located in Palm Beach County, Florida, which is located

 within the United States District Court for the Southern District of Florida, West Palm Beach

 Division.

               THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

        Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original jurisdiction of all

 civil actions where the matter in controversy exceeds the sum or value of $75,000.00, exclusive

 of interest and costs, and is between – citizens of different States.” This action satisfies the

 complete diversity of citizenship requirement of 28 USC § 1332(a)(1).

             A. Citizenship of Lisa Ollis.

        “It is well established that a party’s residence is prima facie evidence of a party’s

 domicile,” and “[f]or purposes of diversity jurisdiction, a party’s domicile is equivalent to his

 citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D. Fla.) (Cohn, J) (internal

 citations omitted). In the instant case, the Complaint alleges Plaintiff is a resident of Palm Beach

 County, Florida. Ex. A, ¶2. Thus, Plaintiff’s residence in Palm Beach County, Florida is prima


                                                   3

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81174-RKA Document 1 Entered on FLSD Docket 07/17/2020 Page 4 of 9




 facie evidence of her domicile, which is equivalent to citizenship for purposes of establishing

 diversity in this case. See Katz, 2009 WL 1532129 at *3.

        B.      Citizenship of Wal-Mart Stores East, LP.

        Wal-Mart Stores East, LP is a foreign limited partnership, which is, at the time of the

 alleged incident, and on the date of the filing of the Complaint, a Delaware Limited Partnership

 with its principal place of business in Arkansas. WSE Management, LLC is the general partner

 and WSE Investment, LLC is the limited partner of Wal-Mart Stores East, LP. These are the

 only partners of Wal-Mart Stores East, LP.

        WSE Management, LLC and WSE Investment, LLC were, on the date of the filing of the

 Complaint, and currently are Delaware limited liability companies. The sole member of WSE

 Management, LLC and WSE Investment, LLC is, and on the date of the filing of the Complaint,

 Wal-Mart Stores East, LLC, an Arkansas Limited Liability Company. Wal-Mart Stores East,

 LLC is a wholly-owned subsidiary of Walmart Inc. Walmart Inc. is, and on the date of the filing

 of the Complaint, a Delaware corporation. The sole member of Wal-Mart Stores East, LLC is

 and, on the date of the filing of the Complaint, Walmart Inc. Walmart Inc. is and, on the date of

 the filing of the Complaint, an incorporated entity under the laws of Delaware. The principal

 place of business for all of the above-mentioned entities is Bentonville, Arkansas and was so on

 the date of the filing of the Complaint.

                                 AMOUNT IN CONTROVERSY

        The amount in controversy exceeds $75,000.00.         Although the Complaint does not

 specify an amount in controversy other than Florida’s circuit court jurisdictional minimum, it is

 clear from the Demand Letter that Plaintiff’s claimed damages exceed this Court’s jurisdictional

 minimum of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL 1532129, *5 (S.D. Fla.


                                                 4

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81174-RKA Document 1 Entered on FLSD Docket 07/17/2020 Page 5 of 9




 June 1, 2009) (concluding the defendant met its jurisdictional burden of establishing the amount

 in controversy based on information received from the plaintiff in the pre-suit demand package);

 see also Mick v. De Vilbiss Air Power Co., No. 6:10-CV-1390-ORL, 2010 WL 5140849, at *1

 (M.D. Fla. Dec. 14, 2010) (discussing pre-suit demand letters are competent evidence of the

 amount in controversy.).

        Where, as here, a plaintiff makes “an unspecified demand for damages in state court, a

 removing defendant must prove by a preponderance of the evidence that the amount in

 controversy more likely than not exceeds the . . . jurisdictional requirement.” Tapscott v. MS

 Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by

 Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000). “In the Eleventh Circuit, a district

 court may consider the complaint and any later received paper from the plaintiff as well as the

 notice of removal and accompanying documents when deciding upon a motion to remand.” Katz,

 2009 WL 1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

 F.3d 1184, 1213-1214 (11th Cir. 2007)).

        “Additionally, a district court may consider evidence outside of the removal petition if

 the facts therein existed at the time of removal.” Id (citing Williams v. Best Buy Co., 269 F.3d

 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949

 (11th Cir. 2000)). “Therefore, pre-suit settlement offers and demands may be considered in

 evaluating whether a case has been properly removed.” Id.

        The relevant portions of the Demand Letter, along with the medical records and medical

 bills provided to Wal-Mart with the Demand Letter, conclusively establish that the amount in

 controversy exceeds this Court’s $75,000.00 jurisdictional minimum. The medical bills provided

 with the Demand Letter and which Plaintiff claims she incurred due to the alleged incident total


                                                5

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81174-RKA Document 1 Entered on FLSD Docket 07/17/2020 Page 6 of 9




 $118,772.94. See Ex. C. Moreover, Plaintiff estimates the damages in the instant matter to be at

 least $225,000.00, based on the amount she demanded to settle this claim. See Ex. “C.” These

 representations sufficiently and conclusively establish by a preponderance of the evidence that

 the amount in controversy exceeds the requisite $75,000.00 jurisdictional minimum for this

 Court to retain jurisdiction. Numerous district court decisions support this conclusion.

         For example, in Katz v. J.C. Penney Corp., this Court concluded that the removing

 defendant properly established the amount in controversy by addressing information received

 from Plaintiff’s pre-suit demand package. Katz, 2009 WL 1532129 at *4. The Court noted it

 was persuaded that the pre-suit demand package reflected an honest assessment of damages by

 plaintiff because, like the Demand Letter, it was based on medical records provided by the

 plaintiff. Id.

          District courts have found that the amount in controversy is satisfied by a showing that

 Plaintiff’s pre-suit demand letter demonstrates Plaintiff’s past medical bills exceed $75,000.00.

 In Stramiello v. Petsmart, Inc., 2010 WL 2136550, at *3 (M.D. Fla. 2010), the court determined

 the defendant established its burden of proving the amount in controversy exceeded $75,000.00

 where the plaintiff’s medical bills alone totaled $108,351.92 and plaintiff alleged that his injuries

 were permanent and he would “surely seek recovery of future medical expenses and significant

 pain and suffering damages.” Id. The court found the defendant established complete diversity

 and that the amount in controversy exceeded the minimum jurisdictional requirement; therefore,

 the court denied the plaintiff’s motion to remand. Id. at *5.

         Additionally, in Wilson v. Target Corp., the plaintiff submitted a pre-suit demand letter

 indicating she had incurred over $100,000.00 in past medical expenses and would incur an

 additional $1 million dollars in future medical expenses as a result of her incident. Wilson v.


                                                  6

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81174-RKA Document 1 Entered on FLSD Docket 07/17/2020 Page 7 of 9




 Target Corp., 2010 WL 3632794, at *4 (S.D. Fla. 2010). Although the plaintiff’s complaint did

 not specify the exact amount of damages she sought, but only plead that her damages were in

 excess of $15,000.00, this Court denied plaintiff’s motion to remand finding plaintiff’s pre-suit

 demand letter and unspecified damages in her complaint were sufficient to demonstrate by a

 preponderance of the evidence that the amount in controversy exceeded $75,000.00. Id.

        Here, Plaintiff’s pre-suit demand package, which estimate Plaintiff’s damages to be

 $225,000, is alleged to be Plaintiff’s honest assessment of her claimed damages since it is based

 on the medical records she previously provided to Wal-Mart. See Katz, 2009 WL 1532129 at *4.

 This evidence demonstrates the Plaintiff’s claimed damages in the instant case far exceed

 $75,000.00. Accordingly, Wal-Mart has shown by a preponderance of the evidence that the

 amount in controversy exceeds the jurisdictional minimum, rendering removal proper.

                                             CONCLUSION

         This action is removable, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, because there

 exists complete diversity in this matter as the Plaintiff and Wal-Mart are citizens of different

 states and the amount in controversy exceeds $75,000.00, exclusive of interest, fees, and costs.

        Upon filing of this Notice of Removal, Wal-Mart will promptly give written notice to

 Plaintiff, through her attorneys of record, and the Clerk of the Circuit Court for the Fifteenth

 Judicial Circuit in and for Palm Beach County, Florida.

        WHEREFORE, Defendant WAL-MART STORES EAST, LP respectfully requests the

 Notice of Removal be accepted as good and sufficient as required by law, and that the aforesaid

 action, filed in the Fifteenth Judicial Circuit Court in and for Palm Beach County, Florida, Case

 No. 50-2020-CA-006362-XXXX-MB, be removed from that court to the United States District

 Court for the Southern District of Florida, West Palm Beach Division, and that this Court assume


                                                7

                  150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                          TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81174-RKA Document 1 Entered on FLSD Docket 07/17/2020 Page 8 of 9




 full and complete jurisdiction thereof and issue all necessary orders and grant all general

 equitable relief to which Wal-Mart is entitled.

                                       Respectfully submitted,

                                       /s/ Suzette L. Russomanno
                                       Jerry D. Hamilton
                                       Florida Bar No.: 970700
                                       jhamilton@hamiltonmillerlaw.com
                                       William H. Edwards
                                       Florida Bar No. 43766
                                       wedwards@hamiltonmillerlaw.com
                                       Suzette L. Russomanno
                                       Florida Bar No. 751081
                                       srussomanno@hamiltonmillerlaw.com
                                       HAMILTON, MILLER & BIRTHISEL, LLP
                                       150 Southeast Second Avenue, Suite 1200
                                       Miami, Florida 33131
                                       Telephone: 305-379-3686
                                       Attorneys for Defendant, Wal-Mart Stores East, LP




                                                   8

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 9:20-cv-81174-RKA Document 1 Entered on FLSD Docket 07/17/2020 Page 9 of 9




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 17, 2020, I electronically filed the foregoing with the

 Clerk of Court using the CM/ECF system. I further certify that the foregoing document is being

 served this day on all counsel of record identified on the attached Service List.



                                                       /s/ Suzette L. Russomanno
                                                       Suzette L. Russomanno


                                          SERVICE LIST

 Jason D. Weisser, Esq.
 Michael D. Dickenson, Esq.
 Schuler, Halvorson,Weisser, Zoeller & Overbeck, P.A.
 1615 Forum Place, Suite 4-D
 West Palm Beach, Florida 33401
 jweisser@shw-law.com
 mdickenson@shw-law.com
 michele@shw-law.com
 rchew@shw-law.com
 darriaga@shw-law.com
 Attorneys for Plaintiff




                                                  9

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
